Roberts, Chief Justice.
The indictment omitted the conclusion required by the constitution, to wit, “ against the peace and dignity of the State.” It was excepted to, and ivas set aside by the court, but not on that ground. That is not one of the exceptions to matters of substance specified in the Code of Criminal Procedure. In the case of The State v. Durst it is said, “the courts have no authority to dispense with that which the constitution *522requires” in sustaining an exception of this kind made to an indictment. (7 Tex., 74.) It has been held to be a fatal defect, whether specially excepted to or not. (The State v. Lopez, 19 Mo., 254; The State v. Pemberton, 30 Mo., 376.)
It is an objection to the indictment so obvious that if we were in doubt about sustaining it under our code it would be useless to send it back to be made in the court below.
Affirmed.